United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3398
                      ___________________________

                                Arron M. Lewis

                     lllllllllllllllllllll Plaintiff - Appellant


                                         v.

  Wendy Kelley, Director, Arkansas Department of Correction; Steve Outlaw,
   Deputy Warden, Tucker MSU; Stanley Robinson, Captain, Tucker MSU

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                          Submitted: April 19, 2016
                            Filed: April 27, 2016
                                [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.
       Arron M. Lewis appeals the district court’s1 adverse grant of summary
judgment on his 42 U.S.C. § 1983 claim that he was denied permission to
communicate with his wife. After careful de novo review, see Beaulieu v. Ludeman,
690 F.3d 1017, 1024 (8th Cir. 2012) (de novo review of grant of summary judgment),
we conclude that summary judgment was appropriate for the reasons stated by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
                                       -2-